                       Case 1:19-cv-02689-LLS Document 134 Filed 09/16/21 Page 1 of 2
                                       UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF NEW YORK
                                              UNITED STATES COURTHOU S E

                                                  500 PEARL STREET

                                            NEW YORK , NEW YORK 10007




     LO UI S L . STANTON
U NITED STATES D IS T RI CT JU D GE



                                                             September 16 , 2021




          Re:        Dresser - Rand CO . v . Petroleos de Venezuela , S . A ., et al .
                     19 ·- cv-2689 (LLS)

           Dear Counsels:

                     Responding to your joint letter of September 15 , 2021 , the

           Stipulated Confidentiality and Protective Order entered by this

          Court on September 26 , 2019 has little bearing on the

          publication of material s ubmitted for trial. See Lugosch v .

           Pyramid Co . of Onondaga , 435 F . 3d 110 , 126 (2d Cir. 2006)

           ("[T]he mere existence of a confidentiality order says nothing

           about whether complete reliance on the order to avoid di s closure

           [is] reasonable. " ) .

                     Rather , the prevailing rule concerning evidence offered at

           trial       (particularly with respect to closing the courtroom) is

           that the public possesses a qualified First Amendment right of

           access to the whole conduct and evidence at trials . See , e . g .,

           N.Y. Civil Liberties Union v. N. Y. C . Transit Auth. , 684 F . 3d

           286 , 298          (2d Cir . 2012) ; Westmoreland v . Columbia Broad . Sys .,

           Inc ., 752 F.2d 16 , 23 (2d Cir . 1984 ) . Excluding the public


                                                               1
      Case 1:19-cv-02689-LLS Document 134 Filed 09/16/21 Page 2 of 2




requires "'an overriding interest based on findings that closure

is essential to preserve higher values and is narrowly tailored

to serve that interest.'" N.Y.C.L.U,       684 F.3d at 304   (quoting

Press-Enterprise Iv. Superior Court of California, 464 U.S.

501, 510   (1984) .)   Documents and testimony which is submitted to

affect a judicial decision "should not remain under seal absent

the most compelling reasons." Lugosch, 435 F.3d at 121. Under

the "stringent First Amendment framework [], continued sealing

of the documents may be justified only with specific, on-the-

record findings that sealing is necessary to preserve higher

values and only if the sealing order is narrowly tailored to

achieve that aim." Id. at 124.

     It may be unnecessary to highlight a document by putting it

on a screen, but even those merely put into evidence or used in

examining a witness who has a copy will be subject to the rule

as expressed in Lugosch and routinely followed in our courts.



                                        Yours Sincerely,


                                           ~     L.:s~k
                                        LOUIS L. STANTON




                                       2
